IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE             FILED
                       NOVEMBER 1998 SESSION
                                                      January 7, 1999

                                                   Cecil W. Crowson
                                                  Appellate Court Clerk

MARVIN K. MASSEY,            )
                             ) C.C.A. No. 01C01-9711-CR-00520
     Appellant,              )
                             ) Davidson County
V.                           )
                             ) Honorable J. Randall Wyatt, Jr., Judge
                             )
STATE OF TENNESSEE,          ) (Post-Conviction)
                             )
     Appellee.               )




FOR THE APPELLANT:              FOR THE APPELLEE:

Thomas Edward Nelson            John Knox Walkup
211 Third Ave., N.              Attorney General & Reporter
Nashville, TN 37201
                                Kim R. Helper
                                Assistant Attorney General
                                Criminal Justice Division
                                425 Fifth Avenue North
                                Nashville, TN 37243-0493

                                Victor S. (Torry) Johnson III
                                District Attorney General

                                Lila Statom
                                Assistant District Attorney General
                                Washington Square, Suite 500
                                222 Second Ave., N.
                                Nashville, TN 37201-1649




ORDER FILED: ___________________


AFFIRMED PURSUANT TO RULE 20


PAUL G. SUMMERS,
Judge
                                    ORDER

       The petitioner pled guilty to second-degree murder in exchange for a

twenty-two year sentence. No direct appeal was taken. The petitioner

subsequently filed the instant petition alleging that he received ineffective

assistance of counsel. After a hearing the trial court denied relief, finding that

the petitioner received “sound advice from counsel [and] detailed instruction by

the Court.”



       Upon our review of the record, we find that the evidence does not

preponderate against the trial court's findings. We further find that no error of

law requiring reversal or other action is apparent on the record. Accordingly, the

judgment of the trial court is affirmed in accordance with Rule 20 of the Court of

Criminal Appeals of Tennessee.



       It is so ordered.




                                               __________________________
                                               PAUL G. SUMMERS, Judge


CONCUR:




_____________________________
JOE G. RILEY, Judge




_____________________________
L. T. LAFFERTY, Senior Judge




                                         -2-